EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Perry Hoffman on 02/01/2022.

The application has been amended as follows: 

In Claim 1 line 7 insert ---, wherein the first wall external surface comprises a curved surface in the shape of a half sphere, and wherein the second wall external surface comprises a curved surface in the shape of a quarter sphere with said second wall integrally formed with said first wall together as a curved surface in the shape of a three-quarter sphere--- after <said second wall> and before <;>.
In Claim 5 line 3 insert ---a--- after <at least one rib when> and before <portion of each second wall>.
In Claim 10 line 1 insert ---further--- after <claim 1, > and before <comprising>.
In Claim 17 lines 4-5 delete “; disposing the second wall integrally together with the first wall” and insert ---, wherein the first wall external surface comprises a curved surface in the shape of a half sphere, and wherein the second wall external surface comprises a curved surface in the shape of a quarter sphere with said second wall integrally formed with said 

Cancel Claims 6 and 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711